                    Case 21-32292 Document 92 Filed in TXSB on 09/16/21 Page 1 of 1




      APPEARANCE SHEET FOR HEARING BEFORE
                   JUDGE ISGUR
            Thursday, September 16, 2021
First Name   Last Name            Firm Name                    Client Name

Thomas       Fawkes               Tucker Ellis LLP             NB Loft Vue, DST and NB Vue Mac, DST
Daniel       Ferretti             Baker Donelson               Fannie Mae
Andrew       Jimenez              U.S. Department of Justice   U.S. Trustee
Maria        Pietroforte          None                         Nelson Partners LLC
